Case 4:21-cv-00279 Document 1-4 Filed on 01/28/21 in TXSD Page 1 of 14




                   EXHIBIT D
1/3/2021                                                               Products
                                          Case 4:21-cv-00279 Document 1-4       - Raajon
                                                                            Filed      Unocal Lubricantsin TXSD Page 2 of 14
                                                                                         01/28/21


                                                  COMPANY      PRODUCTS      INDUSTRIES     CREATE YOUR OWN FORMULA            CONTACT US




      PRODUCTS


            HOME  PRODUCTS




                                                                 PRODUCTS




                                         BIKE OIL                                                                CAR OIL




                                         TRUCK OIL                                                              UNO TRIO




https://www.unocalglobal.com/products/                                                                                                      1/3
1/3/2021                                                                Products
                                           Case 4:21-cv-00279 Document 1-4       - Raajon
                                                                             Filed      Unocal Lubricantsin TXSD Page 3 of 14
                                                                                          01/28/21




                                          UNO AGRO                                                              UNO GEARO




                                          UNO UTTO                                                                UNO TFO




                                         UNO SMOOTHO                                                            UNO HYDRO




                                          UNO COOLO                                                         ENGINE CLEANER




                                                              PRODUCTS                            CAREERS                          
                                                              INDUSTRIES                          BECOME A DISTRIBUTOR
                                                              WHY UNOCAL                          PRIVATE LABEL
                                                              NEWS & UPDATES                      MANUFACTURING
                                                              CONTACT US


https://www.unocalglobal.com/products/                                                                                                  2/3
1/3/2021                                                              Products
                                         Case 4:21-cv-00279 Document 1-4       - Raajon
                                                                           Filed      Unocal Lubricantsin TXSD Page 4 of 14
                                                                                        01/28/21

           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                          Developed by Abacus Desk




https://www.unocalglobal.com/products/                                                                                                               3/3
1/1/2021                                                                       Car oil
                                                 Case 4:21-cv-00279 Document 1-4       - Raaj on
                                                                                    Filed     Unocal Lubricants in TXSD Page 5 of 14
                                                                                                 01/28/21


                                                         COMPANY      PRODUCTS       INDUSTRIES    CREATE YOUR OWN FORMULA             CONTACT US




      CAR OIL


            HOME  PRODUCTS  CAR OIL




                                                                                    FILTER




           UNOCAL 76 offers a wide variety of engine oils, lubricants, and greases for the latest as well as old models of four-wheelers and
           passenger cars. Using base oils of the ﬁnest quality and additives sourced from the leading brands globally these oils are testimony to
           the UNOCAL 76 promise of progress, non-stop.

           UNOCAL 76 range of engine oils come in synthetic, semi-synthetic, and mineral varieties. No matter what type of car you drive
           UNOCAL 76 car oils, i.e., UNO QUADRO and UNO HDO range of oils have been proven since 1890 to be the best for your vehicle.




https://www.unocalglobal.com/products/car-oil/                                                                                                       1/2
1/1/2021                                                                        Car oil
                                                  Case 4:21-cv-00279 Document 1-4       - Raaj on
                                                                                     Filed     Unocal Lubricants in TXSD Page 6 of 14
                                                                                                  01/28/21




                                                 MINERALS                                                           SEMI-SYNTHETIC




                                        FULLY-SYNTHETIC




                                                                     PRODUCTS                            CAREERS                                  
                                                                     INDUSTRIES                          BECOME A DISTRIBUTOR
                                                                     WHY UNOCAL                          PRIVATE LABEL
                                                                     NEWS & UPDATES                      MANUFACTURING
                                                                     CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                    Developed by Abacus Desk




https://www.unocalglobal.com/products/car-oil/                                                                                                                 2/2
1/1/2021                                                                    FULLY-SYNTHETIC
                                                   Case 4:21-cv-00279 Document 1-4 Filed on - Raaj Unocal Lubricants
                                                                                                01/28/21     in TXSD Page 7 of 14


                                                           COMPANY     PRODUCTS     INDUSTRIES    CREATE YOUR OWN FORMULA           CONTACT US




      FULLY-SYNTHETIC


            HOME  PRODUCTS  CAR OIL  FULLY-SYNTHETIC




                                                                                    FILTER




           UNOCAL 76 offers a wide variety of engine oils, lubricants and greases for latest as well as old models of four wheelers and passenger
           cars. Using base oils of the ﬁnest quality and additives sourced from the leading brands globally these oils are testimony to the
           UNOCAL 76 promise of progress, non-stop.

           UNOCAL 76 range of engine oils come in synthetic, semi synthetic and mineral varieties. No matter what type of car you drive
           UNOCAL 76 car oils, i.e., UNO QUADRO and UNO HDO range of oils have been proven since 1890 to be the best for your vehicle.




https://www.unocalglobal.com/products/fully-synthetic/                                                                                              1/2
1/1/2021                                                                    FULLY-SYNTHETIC
                                                   Case 4:21-cv-00279 Document 1-4 Filed on - Raaj Unocal Lubricants
                                                                                                01/28/21     in TXSD Page 8 of 14




                   UNO QUADRO PLATINUM 5W30 API SN/CF                                             UNO QUADRO PLATINUM 5W40 API SN/CF




                   UNO QUADRO PLATINUM 0W40 API SN/CF




                                                                     PRODUCTS                          CAREERS                                
                                                                     INDUSTRIES                        BECOME A DISTRIBUTOR
                                                                     WHY UNOCAL                        PRIVATE LABEL
                                                                     NEWS & UPDATES                    MANUFACTURING
                                                                     CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                Developed by Abacus Desk




https://www.unocalglobal.com/products/fully-synthetic/                                                                                                     2/2
1/1/2021                                                                   SEMI-SYNTHETIC
                                                  Case 4:21-cv-00279 Document 1-4 Filed on- Raaj Unocal Lubricants
                                                                                              01/28/21      in TXSD Page 9 of 14


                                                          COMPANY     PRODUCTS     INDUSTRIES    CREATE YOUR OWN FORMULA           CONTACT US




      SEMI-SYNTHETIC


            HOME  PRODUCTS  CAR OIL  SEMI-SYNTHETIC




                                                                                   FILTER




           UNO QUADRO, available in Mineral, Semi-Synthetic and Synthetic, is the engine oil, which is formulated to enhance the performance
           of the engine of your car. It is designed to meet the required performance for all engine manufacturers. So, whether it is a Honda or a
           Maruti, UNO QUADRO is the best engine oil for your machine.

           UNOCAL 76, with its view to be your partner on the road, offers an array of products under UNO QUADRO. Choose from the arsenal
           of products and give your car the love it deserves.




https://www.unocalglobal.com/products/semi-synthetic/                                                                                                1/2
1/1/2021                                                                   SEMI-SYNTHETIC
                                                 Case 4:21-cv-00279 Document 1-4 Filed on - Raaj Unocal Lubricants
                                                                                              01/28/21     in TXSD Page 10 of 14




                  UNO QUADRO PREMIUM 10W40 API SN/CF                                            UNO QUADRO PREMIUM 10W30 API SN/CF




                   UNO QUADRO PREMIUM 5W30 API SN/CF                                             UNO QUADRO PREMIUM 5W40 API SN/CF




                                                                   PRODUCTS                           CAREERS                               
                                                                   INDUSTRIES                         BECOME A DISTRIBUTOR
                                                                   WHY UNOCAL                         PRIVATE LABEL
                                                                   NEWS & UPDATES                     MANUFACTURING
                                                                   CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                              Developed by Abacus Desk




https://www.unocalglobal.com/products/semi-synthetic/                                                                                                    2/2
1/1/2021                                         Case 4:21-cv-00279 Document Passenger
                                                                             1-4 Filed Car - on
                                                                                             Raaj01/28/21
                                                                                                 Unocal Lubricants
                                                                                                             in TXSD Page 11 of 14


                                                          COMPANY     PRODUCTS      INDUSTRIES    CREATE YOUR OWN FORMULA            CONTACT US




      PASSENGER CAR


            HOME  INDUSTRIES  PASSENGER CAR




                                                                                    FILTER




           UNOCAL 76 offers a wide variety of engine oils, lubricants, and greases for the latest as well as old models of four-wheelers and
           passenger cars. Using base oils of the ﬁnest quality and additives sourced from the leading brands globally these oils are testimony to
           the UNOCAL 76 promise of progress, non-stop.

           UNOCAL 76 range of engine oils come in synthetic, semi-synthetic, and mineral varieties. No matter what type of car you drive
           UNOCAL 76 car oils, i.e., UNO QUADRO and UNO HDO range of oils have been proven since 1890 to be the best for your vehicle.




https://www.unocalglobal.com/Industries/passenger-car/                                                                                               1/2
1/1/2021                                         Case 4:21-cv-00279 Document Passenger
                                                                             1-4 Filed Car - on
                                                                                             Raaj01/28/21
                                                                                                 Unocal Lubricants
                                                                                                             in TXSD Page 12 of 14




                                                 CAR OIL                                                            UNO GEARO




                                                UNO TFO                                                           UNO SMOOTHO




                                             UNO COOLO                                                           ENGINE CLEANER




                                                                    PRODUCTS                           CAREERS                                
                                                                    INDUSTRIES                         BECOME A DISTRIBUTOR
                                                                    WHY UNOCAL                         PRIVATE LABEL
                                                                    NEWS & UPDATES                     MANUFACTURING
                                                                    CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                Developed by Abacus Desk




https://www.unocalglobal.com/Industries/passenger-car/                                                                                                     2/2
1/1/2021                                                                     Small Engine
                                                 Case 4:21-cv-00279 Document 1-4    Filed- Raaj Unocal Lubricants
                                                                                           on 01/28/21       in TXSD Page 13 of 14


                                                          COMPANY     PRODUCTS      INDUSTRIES    CREATE YOUR OWN FORMULA            CONTACT US




      SMALL ENGINE


            HOME  INDUSTRIES  SMALL ENGINE




                                                                                    FILTER




           UNOCAL 76 offers a wide range of engine oils and front fork oils for all types of motorcycles and scooters. With gravity defying
           technologies, UNOCAL 76 bike oil ensures that your engine is in perfect condition for a comfortable and smooth ride. The greatest
           advantage of using UNOCAL 76 bike oil is that it helps in easy identiﬁcation and subsequent maintenance of micro leaks in the
           system, and also makes sure that the engine of your bike is well-lubricated, even when not in use for months.

           Available in Mineral, Semi-Synthetic and Synthetic categories, UNOCAL 76 motorcycle engine oils empowers the engine and make
           your bike ready for all kinds of roads. Choose from the wide variety of UNOCAL 76 bike oils, i.e. UNO DUO and UNO FFO, and make
           every ride a comfortable one.




https://www.unocalglobal.com/Industries/small-engine/                                                                                             1/2
1/1/2021                                                                     Small Engine
                                                 Case 4:21-cv-00279 Document 1-4    Filed- Raaj Unocal Lubricants
                                                                                           on 01/28/21       in TXSD Page 14 of 14




                                                 BIKE OIL                                                             UNO TRIO




                                              UNO GEARO                                                           UNO SMOOTHO




                                         ENGINE CLEANER




                                                                    PRODUCTS                           CAREERS                                
                                                                    INDUSTRIES                         BECOME A DISTRIBUTOR
                                                                    WHY UNOCAL                         PRIVATE LABEL
                                                                    NEWS & UPDATES                     MANUFACTURING
                                                                    CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                Developed by Abacus Desk




https://www.unocalglobal.com/Industries/small-engine/                                                                                                      2/2
